Citation Nr: 0122329	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  00-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for post-operative 
residuals of an excision of a cyst of the chest.

3.  Entitlement to service connection for residuals of 
hepatitis.

4.  Entitlement to service connection for residuals of an 
infection of the left hand, wrist and forearm.

5.  Entitlement to service connection for pyorrhea.

6.  Entitlement to secondary service connection for loss of 
teeth.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision in 
which the RO denied service connection for bilateral 
defective hearing, status post excision of a cyst from the 
upper chest, infections and blood poisoning from cuts on the 
left index finger, wrist and forearm, hepatitis, and 
pyorrhea.  Secondary service connection was denied for lost 
teeth as a result of hepatitis and jaundice.  The veteran 
appealed and appeared for a hearing before the undersigned 
member of the Board in Washington, D.C., in June 2001.

In addition, at a pre-hearing conference, the veteran and his 
representative raised the issues of entitlement to service 
connection for tinnitus and entitlement to service 
connection for bilateral pes planus.  These issues have not 
be the subject of a rating decision and are referred back to 
the RO for appropriate action.


REMAND

In order to establish service connection for a disability, 
there must be objective evidence that demonstrates that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b) (2000).  The regulations also 
provide that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

In the case of a combat veteran, the Board notes that lay 
evidence may be sufficient to prove service connection.  
38 U.S.C.A. § 1154 (b).  Here, the veteran's service 
separation document reveals that he was awarded three bronze 
service stars in three 
separate campaigns.  One of those campaigns was the Ardennes 
Campaign, more commonly known as the Battle of the Bulge.  
Whereas the award of a bronze service star as distinguished 
from a Bronze Star Medal does not rule in or rule out combat 
service, the veteran's service discharge document and his 
hearing testimony are indicative of his having engaged in 
combat with the enemy.  The service discharge document 
indicates that he arrived in the European Theater of 
Operations in November 1944 and remained until May 1946, 
approximately one year after Germany surrendered.  He served 
as an investigator with a CIC detachment of the 8th Armored 
Division.  The veteran was born in Europe.  He testified at 
the Board hearing, in June 2001, that his knowledge of 
foreign language and his knowledge of the geography of 
Germany resulted in his being assigned to ride on the top of 
tanks to detect hidden enemy bunkers, mine layouts, and to 
interrogate prisoners of war.  He further testified that 
while riding on the top of a tank in the vicinity of the 
Remagen bridge, the tank hit a mine, he fell from the tank, 
and bled from his ears.  The Board finds this testimony 
credible, to be consistent with other evidence of record, and 
to establish both acoustic trauma in service and having 
engaged in combat with the enemy in service.

On enlistment examination, the veteran was reported to have 
hearing of 15/15 in both ears on a whispered voice test.  On 
discharge examination in September 1946, the veteran was 
reported to have hearing of 15/15 in both ears on a whispered 
voice test.

Post-service medical records includes evidence of a private 
audiogram at Kaiser Permanente in September 1999.  The 
veteran was diagnosed with bilateral moderate to severe 
sensorineural high frequency hearing loss.

In September 1999, the veteran was seen for an outpatient 
consultation at Kaiser Permanente.  The veteran was diagnosed 
at that time with severe bilateral neurosensory hearing loss 
that was noted to be compatible with acoustic trauma.  The 
examiner indicated that, due to the passage of time, he could 
neither prove nor disprove the connection to service.  
However, it was noted that the veteran's hearing loss did not 
have the typical appearance of a solely age-related loss 
which speaks in favor of an external cause such as acoustic 
trauma.

The only VA examination involving hearing accorded the 
veteran by the VA was a hearing aid examination.  As regards 
the issue of entitlement to service connection for bilateral 
defective hearing, it is necessary to establish the current 
presence of bilateral defective hearing pursuant to the 
provisions of 38 C.F.R. § 3.385 on a VA audiometric rating 
examination.

The veteran maintains that he should be service-connected for 
residuals of an excision of a cyst of the chest, residuals of 
hepatitis, residuals of an infection of the left hand, wrist 
and forearm, and pyorrhea.  He also contends that he lost 
teeth secondary to yellow jaundice which was part of his 
hepatitis.

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R.§ 3.310(a) (2000);  Allen v. Brown, 7 
Vet. App. 439 (1995).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or 
the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id.  As regards primary service 
connection for pyorrhea, reference is also made to the 
provisions of 38 C.F.R. § 3.381 (2000).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Following a complete review of the claims folder, the Board 
finds that a remand is warranted to comply with the notice 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001), as well as to complete 
additional necessary evidentiary development.

The service medical records document that the veteran was 
treated in August 1943 for gingivitis.  There is no evidence 
of further treatment or residual disability from this 
disorder.  In December 1943, the veteran was treated for an 
acute abscess on the dorsum of the left hand due to furuncle.  
Treatment records in June 1944 showed complaints of an 
infected middle finger on the left.  He was diagnosed with 
cellulitis and a wet dressing was applied.  There is no 
evidence of further treatment in service for this condition.  
He was noted to have been hospitalized in service from 
December 1945 to January 1946 for infectious hepatitis.  He 
was determined to be fit for duty on January 7, 1946.  There 
is no evidence of any chronic residual disability related to 
the veteran's hepatitis.  The service medical records are 
negative regarding complaints, treatment or diagnosis related 
to loss of teeth or a cyst of the chest or any chronic skin 
disability.

Post-service VA treatment records document that the veteran 
was treated in June and July 1957 for a sebaceous tumor of 
the anterior chest wall and periodontitis.

At his hearing before the undersigned member of the Board in 
June 2001, the veteran testified that the cyst on his upper 
chest does not bother him currently.  He noted that the cyst 
occasionally oozes pus, but it is not painful and he does not 
have any problems with it since he had surgery on it in 
service.  He related that he was treated in service for acute 
hepatitis, but does not know whether he has a current 
diagnosis of active hepatitis.  He does not take any 
medication for hepatitis.  With respect to the claim 
involving residuals of an infection of the left hand, wrist 
and forearm, the veteran indicated that he got lead gasoline 
in his blood in service.  He had an infection and had surgery 
to relieve it in 1943 or 1944.  He reported that he was 
treated with sulfa medication for the infection of his left 
hand, wrist and forearm, and that the sulfa medication, in 
turn, affected his pyorrhea and caused the veteran's gums to 
recede.

As the record is currently developed, there are no current 
diagnoses of residuals of a cyst of the chest, hepatitis, 
residuals of an infection of the left hand, wrist and 
forearm, pyorrhea or loss of teeth due to hepatitis.  There 
is no medical opinion of record which links any of the above 
disabilities to his military service.  In the absence of a 
medical opinion which directly addresses these issues, and in 
light of the recently enacted provisions of the Veterans 
Claims Assistance Act of 2000, however, the Board finds it 
appropriate to remand this case for further action.  
Specifically, the veteran should be afforded appropriate VA 
examination(s) to determine the presence and, if present the 
etiology, of his claimed disorders.

Following examination(s) of the veteran, the RO should obtain 
medical opinions as to the current diagnosis of any of the 
above disabilities, and specific comment on the relationship 
between any demonstrated disorder(s) and the veteran's 
military service.

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  Prior to having the 
veteran undergo any VA examination(s), however, the RO should 
obtain and associate with the record all outstanding 
pertinent medical records, to include any medical records 
from VA facilities.  In particular, the Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The veteran should be accorded a VA 
audiometric examination to determine the 
current presence or absence of 
recognizable bilateral defective hearing 
pursuant to the provisions of 38 C.F.R. 
§ 3.385.

2.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his claimed residuals of an 
excision of a chest cyst, residuals of 
hepatitis, residuals of an infection of 
the left hand, wrist and forearm, 
pyorrhea, or loss of teeth as a result of 
hepatitis.  Based on his response, and 
with appropriate authorizations, the RO 
should obtain a complete copy of all 
treatment records referable to the above 
disabilities from the identified health 
care provider(s), and associate them with 
the claims folder.  Even if the veteran 
does not respond to the foregoing 
inquiry, the RO should obtain all VA 
treatment records of the veteran which 
are 
not currently in the file and add them to 
the file.  If the records are not 
received, the RO should inform the 
appellant and tell him that he can 
procure them.

3.  After the above evidence, if any, has 
been associated with the claims folder, 
the veteran should be afforded a VA 
examination.  The purpose of the 
examination is to determine the presence 
or absence of the following disorders:  
residuals of excision of a cyst of the 
chest, residuals of hepatitis, residuals 
of an infection of the left hand, wrist 
and forearm, and pyorrhea.  All tests and 
studies deemed warranted should be 
accomplished, and all findings should be 
reported in detail.  The examiner should 
review the entire claims file, to include 
a copy of this REMAND.

With respect to the claimed disorder of 
residuals of hepatitis, a liver function 
test should be conducted on the veteran.  
If the veteran is found to have active 
hepatitis or current residuals of his in-
service hepatitis, the examiner should 
identify all symptoms which can be 
related to the in-service infectious 
hepatitis, including pyorrhea and loss of 
teeth.

The examiner should also indicate whether 
there are clinical findings which 
establish residuals of an excision of a 
cyst of the chest, residuals of an 
infection of the left hand, wrist and 
forearm, or a current diagnosis of 
pyorrhea.  If any of these disorders are 
deemed to be established by the 
examination findings, the VA physician 
should express an opinion as to whether 
it is at least as likely as not that any 
of the demonstrated pathology developed 
during service, or is otherwise 
related to service.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for residuals of 
excision of a cyst of the chest, 
residuals of hepatitis, residuals of an 
infection of the left hand, wrist and 
forearm, pyorrhea, and entitlement to 
secondary service connection for loss of 
teeth, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

5.  If any benefit sought remains 
denied, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond within 
the applicable time frame before the 
case is returned to the Board for 
further review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


